Exhibit 10.1

Private & Confidential

CAPITAL ONE FINANCIAL CORPORATION

2004 Stock Incentive Plan

Nonstatutory Stock Option Agreement

No. of Shares Subject to Option: 1,661,780

THIS AGREEMENT, dated the 10th of December, 2007 (the “Date of Grant”), between
CAPITAL ONE FINANCIAL CORPORATION, a Delaware corporation (the “Company”), and
Richard D. Fairbank (“Optionee”), is made pursuant and subject to the provisions
of the Company’s 2004 Stock Incentive Plan, as amended and restated, (the
“Plan”), and all terms used herein that are defined in the Plan shall have the
same meaning given them in the Plan unless they are otherwise defined herein:

W I T N E S S E T H :

1. Grant of Option. Pursuant and subject to the terms and conditions of the Plan
and of this Agreement, the Company has granted to Optionee, effective the Date
of Grant, the right and option to purchase from the Company (the “Option”) all
or any part of an aggregate of 1,661,780 shares of Company Stock (the “Option
Shares”) at the purchase price per share of $50.99 (the “Option Price”), being
not less than 100% of the Fair Market Value per share of the Common Stock on the
Date of Grant, such Option to be exercisable as hereinafter provided. The Option
shall be a nonstatutory option that does not receive favorable tax treatment
under Section 422.

2. Terms and Conditions. The Option evidenced by this Agreement is subject to
the following terms and conditions:

(a) Expiration Date. The Option shall expire ten years from the Date of Grant
unless earlier terminated as provided for herein.

(b) Transferability. The Option is transferable under the following conditions:

(i) Except as provided in the following sentence, the Option shall be
nontransferable except by will or by the laws of descent and distribution and,
during the lifetime of Optionee, may be exercised only by Optionee, except as
provided in Section 3 below. The Option (or any portion thereof) may be
transferred by the Optionee to (1) the spouse, children, or grandchildren of
Optionee (“Immediate Family Members”), (2) a trust or trusts for the exclusive
benefit of Optionee and/or such Immediate Family Members, or (3) a partnership
in which Optionee and/or such Immediate Family Members are the only partners;
provided that (a) no consideration is paid to the Optionee in connection with
the transfer, (b) in the event of a transfer to an individual, the Option is
exercisable, during the original transferee’s lifetime, only by the transferee
or by his or her guardian or legal representative, (c) following such transfer,
Optionee retains no interest or reversion in the

 

Capital One Confidential/Proprietary



--------------------------------------------------------------------------------

Option (or the underlying shares upon exercise) and has no right to alter or
amend the Option or revoke the transfer, and (d) subsequent transfer of the
Option by the transferee (excluding transfers by will or by the laws of descent
and distribution) is prohibited. Following transfer, the Option shall continue
to be subject to the same terms and conditions as were applicable to the Option
immediately before transfer; provided that where appropriate, all references in
this Agreement to “Optionee” shall be deemed to refer to the transferee.

(ii) Following transfer, the Option shall continue to be subject to the same
terms and conditions as were applicable to the Option immediately before
transfer (including terms and conditions based on the employment status of
Optionee).

(iii) Promptly upon transfer of the Option, the Optionee shall deliver written
notice of the transfer to the Company’s Human Resources Department at the
Company’s West Creek office, in Richmond, Virginia. That written notice shall
identify the transferee and the effective date of the transfer.

(iv) If sale to the transferee of the Company Stock issuable upon exercise of
the Option is not registered under the Securities Act of 1933, as amended, the
Company, in its sole discretion, may condition such sale upon such terms and
requirements as it deems appropriate to comply with applicable law.

(c) Vesting of Option. Subject to the provisions of Section 3 below, the Option
shall become exercisable in full for all of the Option Shares on the third
anniversary of the Date of Grant. Notwithstanding the foregoing, the Option
shall become fully exercisable if a Change of Control occurs or upon death or
Disability of Optionee, as such terms are defined in the Plan.

(d) Method of Exercising and Payment for Shares. The Option may be exercised by:

(i) Following the procedures for the exercise of an Option as may be established
from time to time by the Company or its designated agent (the “Procedures”). The
Company will notify Optionee of the Procedures which will specify (1) any
required notification, whether oral or written, to the Company or its designated
agent; (2) the method for cash payment of the Option Price and any additional
amounts to the Company or its designated agent; (3) if an Optionee elects to
substitute for all or any portion of the cash payment shares of Company Stock
that an Optionee has owned for at least six months (valued at the Fair Market
Value on the exercise date), the method for delivery of such shares of Company
Stock to the Company or its designated agent; (4) if the Optionee exercises by
means of a so-called “cashless exercise”, any requirements related to such
cashless exercise and (5) any other requirements, including completion of any
required tax or other forms, which must be completed prior to the exercise of
the Option. The Optionee may contact the Human Resources Department at the
Company’s West Creek office in Richmond, Virginia to obtain a copy of the
Procedures; or

(ii) Delivering written notice of exercise to the Human Resources Department at
the Company’s West Creek office in Richmond, Virginia. Such notice shall be
accompanied by payment of the Option Price in full by cash (which shall include
payment by check, bank draft or money order payable to the order of the
Company). Optionee may substitute for all or any portion of the cash

 

Capital One Confidential/Proprietary



--------------------------------------------------------------------------------

payment the delivery of shares of Company Stock that Optionee has owned for at
least six months (valued at their Fair Market Value on the date of exercise)
duly endorsed for transfer, or Optionee may exercise the Option by means of a
so-called “cashless exercise” pursuant to which Company Stock may be issued
directly to Optionee’s designated broker/dealer upon receipt by the Company of
the Option Price in cash from such broker/dealer.

The exercise date will be, in the case of (i) above, the date upon which all of
the Procedures have been completed by the Optionee, or such later date as agreed
to by the Optionee and the Company or its designated agent, and in the case of
(ii) above, the date that the written notice, together with any accompanying
payment, is received by the Company.

3. Termination of Employment. If Optionee’s employment with the Company or any
Subsidiary terminates for any reason other than Retirement, Optionee shall
forfeit all rights under the Option except to the extent that Optionee is vested
in the Option. Notwithstanding the foregoing, in the event of termination of
Optionee’s employment by reason of Retirement before vesting of the Option, the
Option shall continue to vest (to the extent not already vested) and shall
become exercisable in full for all of the Option Shares on the third anniversary
of the Date of Grant. Except as otherwise provided in subsections 3(a), 3(b),
3(c), and 3(d) below, the right of Optionee and Optionee’s successors in
interest to exercise the Option shall terminate three months after the date
Optionee’s employment terminates (but no later than the expiration date of the
Option period specified in subsection 2(a) above).

(a) Exercise following Death. Except as provided in subsection 3(c), if Optionee
dies while employed by the Company or any Subsidiary or within three months
following termination of employment, and before the exercise in full or
expiration of the Option, Optionee’s estate, or the person or persons to whom
the rights under the Option shall have passed by will or the laws of descent and
distribution, may exercise the Option at any time within one year next following
Optionee’s death (but in any event before the expiration date of the Option
period specified in subsection 2(a) above).

(b) Exercise following Disability. In the event of termination of Optionee’s
employment by the Company or any Subsidiary by reason of Disability approved by
the Company before exercise in full or expiration of the Option, Optionee may
exercise the Option at any time within one year next following such termination
of employment (but in any event before the expiration date of the Option period
specified in subsection 2(a) above).

(c) Exercise following Retirement. In the event of termination of Optionee’s
employment by reason of Retirement, Optionee may exercise the Option at any time
subsequent to vesting and within five years following the date of Retirement
(but in any event before the expiration date of the Option period specified in
subsection 2(a) above). Notwithstanding the foregoing, in the event that the
Optionee dies during the five year period following his termination of
employment by reason of Retirement, the Option shall immediately become fully
exercisable (if not exercisable already) and Optionee’s estate or the person or
persons to whom the rights under the Option shall have passed by will or the
laws of descent and distribution, may exercise the Option at any time within one
year next following Optionee’s death (but in any event before the expiration
date of the Option period specified in subsection 2(a) above).

 

Capital One Confidential/Proprietary



--------------------------------------------------------------------------------

For purposes of this Section 3, it shall not be considered a termination of
employment if Optionee is placed by the Company or any Subsidiary on military or
sick leave or such other type of leave of absence that the Committee in its sole
discretion considers as continuing the employment relationship intact. At the
time of any exercise of any Option exercised pursuant to this Section 3, the
Option Price shall be paid in full as provided in Section 2.

(d) Exercise following Change of Control. In the event of termination of
Optionee’s employment by reason of Change of Control, and, if the Optionee is a
party to a Change of Control Agreement and terminates employment under the terms
of such Agreement and is entitled to severance benefits under such Agreement,
then any such fully vested Option Shares outstanding as of the date of such
termination shall remain outstanding and exercisable through the entire maximum
term of the Option or, if earlier, until such Option is exercised (but in any
event before the expiration date of the Option period specified in subsection
2(a) above).

4. Governing Law. This Agreement shall be governed by federal law and, to the
extent not preempted thereby, by the laws of the Commonwealth of Virginia.

5. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

6. Optionee Bound by Plan. In consideration of the grant of the Option, Optionee
agrees that he will comply with such conditions as the Board of Directors and
the Committee may impose on the exercise of the Option and be bound by the terms
of the Plan.

7. Change in Capital Structure. In the event of changes in the capital structure
of the Company, appropriate adjustments in the number of shares for which the
Option shall be exercisable, the Option Price, or both, shall be made, as
provided in Section 4.4 of the Plan.

8. Tax Obligations Upon Exercise of Options. The difference, on the date of
exercise, between the fair market value of Company Stock purchased and the
Option Price is compensation taxable to Optionee as ordinary income on the date
of exercise and subject to applicable federal and state taxes that the Company
is obligated to withhold. Optionee is required to make arrangements suitable to
the Company for the payment of all applicable withholding taxes. By a timely
election, Optionee may elect to have the Company withhold upon exercise the
number of shares of Company Stock having a fair market value equal to the
minimum applicable withholding taxes.

9. Employment Status. This Agreement does not constitute a contract of
employment nor does it alter Optionee’s terminable at will status or otherwise
guarantee future employment.

10. Binding Effect. This Agreement shall be binding upon, enforceable against,
and inure to the benefit of Optionee, his legatees, distributees and personal
representatives, and the Company and its successors and assigns.

 

Capital One Confidential/Proprietary



--------------------------------------------------------------------------------

11. Forfeiture Event. Optionee agrees to reimburse the Company with respect to
the Option to the extent required under Section 304 of the Sarbanes-Oxley Act of
2002.

The Company from time to time distributes and makes available to associates a
disclosure document relating to the Plan. You may also contact the HR Help
Center to obtain a copy of the Plan disclosure document and the Plan. You should
carefully read the Plan disclosure document and the Plan. By accepting the
benefits of this Option you acknowledge receipt of the Plan, and the Plan
disclosure document and agree to be bound by the terms of this Option and the
Plan.

IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf.

 

CAPITAL ONE FINANCIAL CORPORATION By:  

 

 

Mayo A. Shattuck, III

Chairman, Compensation Committee

 

 

 

Richard D. Fairbank

Chairman of the Board, Chief Executive

Officer and President

 

Capital One Confidential/Proprietary